TayloR, J.
The refusal of the learned circuit judge to give the instructions asked upon the question of plaintiff’s contributory negligence, and the instructions given by him to the effect that the jury were not to consider that question upon the facts presented by the evidence, were based, it is said, upon the decisions of this court in the cases of Kellogg v. Railway Co., 26 Wis., 223, and Erd v. Railway Co., 41 id., 65; he holding that these decisions had established the rule in this state, that the owner of property adjoining the line of a railroad might, in the language of the learned judge, “ use the same as he saw fit,” and yet recover against the railroad company, if, by the negligence of such company, the same was set on fire and burned, and that in such case the general if not the universal rule, that, in an action to recover damages resulting from the negligence of the defendant, if the negligence of the plaintiff contributed directly or as an approximate cause to the occur*226rence from which the injury arises, the plaintiff cannot recover, does not and cannot apply.
¥e think the learned circuit judge has extended the principle of the decisions above referred to, much farther than the facts upon which the same were based will authorize.
It is a well settled rule in applying the decisions of the courts of last resort, that the decision must be limited to the facts of the particular case in which the decision is made, and if a general rule or principle is to he founded upon such decision, such general rule will be controlled and limited by such facts. To understand the scope of the decisions of this court in the cases of Kellogg v. Railway Co. and Erd v. Railway Co., it becomes necessary to see what the facts were, and what questions were decided.
The only points necessarily decided in the case of Kellogg v. Railway Co. were: 1st. Whether the presence of dry grass and other inflammable materials on the line of the railroad, and which were suffered to remain there without care, was a fact from which a jury might find negligence against the railroad company; and 2d. Whether, because the plaintiff had permitted the weeds, grass and stubble to remain on his land immediately adjoining the railway of the defendant, he could be charged with contributory negligence so as to defeat his action for damages occasioned to his property from the spread of a fire kindled upon the right of way of the defendant, and spreading from thence to his land, and destroying his property. On the trial of that action in the circuit court, the circuit judge submitted the question to the jury, whether the fact that the plaintiff permitted such weeds, grass and stubble to remain on his land adjoining the railroad of the defendant was negligence on his part; and the jury found it was not. The defendant asked the learned circuit judge to charge the jury that it was negligence, as a matter of law, for the plaintiff to suffer such weeds, grass and stubble to remain on his land adjoining the railroad. This the judge refused to do, and the exception was to the refusal of the court to so charge the jury. This court held that such refusal to charge the jury was *227not error; and the late learned Chief Justice Dixon, in his opinion, argues the point with great ability, and not only insists that these acts of omission on the part of the plaintiff were not such acts that negligence per se, and as a matter of law, could be predicated thereon, hut he goes much farther, and insists that they were not acts which tend to prove negligence on his part. Although what was said upon this subject beyond what was required to decide the exceptions taken by the defendant, is not, perhaps, binding upon this court, and need not necessarily be held as res adjudicata; yet, as controlled by the.facts in that case, we are not now disposed to question its correctness. There are, however, some things said by the learned chief justice arguendo, to which, if they are to receive the construction apparently given to them by the learned circuit judge before whom the action at bar was tried, we cannot assent. If that case be construed to have decided that in every case a person owning lands adjoining the track of a railroad may use the same as he sees fit, so long as he does not use it unlawfully — in the sense of using it in such a manner as to subject himself to a criminal action, — and still not subject himself to the charge of negligence in such use when seeking to recover of the railroad company for an injury to his property by reason of a negligent act on the part of such company, we dissent from that construction; and we do not feel bound to hold that this court has so decided, even though it may be fairly inferred that such was the opinion of the learned chief justice who wrote the decision in that case.
With very much of the argument of the learned chief justice referred to, we fully concur. On page 230 he says: “ The evidence tends very clearly to establish these facts, and under the instructions the jury must have so found. The plaintiff is a farmer, and, in the particulars herein controversy, conducted liis farming' operations the same as other farmers throtighout the country. It is not the custom anywhere for fa/rmers to remove the grass or weeds from their waste lands, or to plough in or remove their stubble, in order to prevent the spread of fire originating from such causes. Upon this question, as upon *228the others, the court charged the jury that it was for them to say whether the plaintiff was guilty of negligence, and, if they found he was, that then he could not recover. . . . The charge upon this point, as well as upon the other, was quite as favorable to the defendant as the law will permit, and even more so than some of the authorities will justify.” The learned chief justice then proceeds to say that some of the authorities hold that the owner of lands adjoining a railroad is chargeable with negligence if he does not remove the dry grass and combustible material from his own laud, and that he cannot recover damages when the loss by fire is communicated by means of such combustible matter on the plaintiff’s land; but he refuses to follow those decisions, and follows those holding a different doctrine, quoting as the cases relied on in his opinion, Cook v. Champlain Transportation Co., 1 Denio, 91; Vaughan v. Taff Vale Railway Co., 3 Hurl. & Nor., 743, and 5 id., 679. Of these eases the chief justice says: “The reasoning of those cases is, in my judgment, unanswerable. I do not see that I can add anything to it. They show that the doctrine of contributory negligence is wholly inapplicable— that no man is tobe charged with negligence because he uses his own property or conducts his own affairs as other people do theirs, or because he does not change or abandon such use, and modify the management of his affairs, so as to accommodate himself to the negligent habits or gross misconduct of others, and in order that such others may escape the consequences of their own wrong, and continue in the practice of such negligence or misconduct. In other words, they show that no man is to 1)6 deprived of the free, ordinary and proper use of his own property by reason of the negligent use which his neighbor may make of his.” The argument of the chief justice above quoted, properly understood, is approved by the present members of this court; and it is probable that no misunderstanding of the scope of the decision in that case would have occurred, had not the chief justice, in further illustration of his views, permitted himself to indulge in some general remarks, which were wholly outside the’case, *229and which we are not inclined to follow to what is supposed to he their logical conclusion. Further along in the opinion, on p. 233, in speaking of the obligation of the railroad company to keep the dangerous element of fire so under control that it shall not escape and damage the adjoining owner, he says: “ This obligation of care, the want of which constitutes negligence according to the circumstances, is imposed upon the party who uses the fire, and not upon those persons whose property is exposed to danger by reason of the negligence of such party. Third persons are merely passive, and have the right to remain so, using and enjoying their own property as they will, so far as responsibility for the negligence of the party setting the unruly and destructi/ee agent in motion is concerned. If he is negligent, and damage ensues, it -is his fault and cannot be theirs, unless they contribute to it by some unlawful or improper act. But the use of their own property as-best suits their own convenience and purposes, or as other people use theirs, is not unlawful or improper. It is perfectly lawful and proper, and no blame can attach to them.”
If the language of the learned chief justice last above quoted is to be construed, as it seems to have been by the circuit judge who tried the case at bar in the court below, that the owner of lands adjoining a railroad track may do as he sees fit upon such land, without being- subject to the charge of want of care, or negligence, no matter how reckless such use or negligence niay be, in an action to recover against the railroad company for negligently setting fire to the property of such owner, then we cannot approve of the language used by the chief justice, and we do not think that any such doc-trinéis established by the cases cited by him to sustain it.
In the case of Cook v. Transportation Company, above referred to, it was insisted that the plaintiff could not recover for the burning of his planing mill, which stood near a steamboat landing,- and was set on fire by the carelessness of the persons managing the boat, on the ground that the plaintiff was guilty of negligence in locating his mill at that point. There was *230no evidence that he was guilty of any carelessness in the management of his mill or business, and the complaint alleged that the main building was covered -with slate and boiler iron. BeaRdslet, Justice, in his opinion, says: “A land-owner builds immediately on the line of a railroad, as he has an unquestionable right to do; it may be an act of great imprudence, but in no sense is it illegal. Is he remediless if his house is set on fire by the sheer negligence of an engineer in conducting his engine over the railway? There must be some wrongful act or culpable negligence on the part of the plaintiff to bar him on this principle; and neither can be affirmed of a/iiy one for simply occupying a position of more or less exposv/re on Ms own premises.” And in another place he says: “We must at last, I think, come to the conclusion, that while a person confines himself to a lawful employment on his own premises, Ms position, however injudicious and imprudent it Quay be, is not therefore wrongful; and that Ms want of d/ae ca/re or judgment in its selection can never amount to negligence, so as thereby to deprime him of redress for wrongs done to him by others.” It will be seen that all the court decided in this case was, that contributory negligence could not be predicated upon the mere fact that the plaintiff placed his buildings near to the steamboat landing, where they would be more exposed to danger than in some other place. The court did not pass upon the question whether a careless and reckless use of such building in carrying on his business, thereby unnecessarily increasing the danger from fire, would or would not amount to such negligence. Rowell v. Railroad, 57 N. H., 132, was decided under a statute similar to the statute in Massachusetts, and the court held that the statute made the railroad company liable absolutely for the destruction by fire of adjoining buildings, communicated by the use of engines on the line of its road, and that the doctrine of contributory negligence did not apply. In the case of Fero v. R. R. Co., 22 N. Y., 214, the plaintiff was building an addition to a hotel, which stood within thirty feet of the railroad track, and which was burned on a dry, windy day by coals and cinders *231driven through, a partly opened door into the shavings in the building in course of construction. Bacon, Justice, who delivered the opinion of the court, says: “ The fact, as disclosed hy the evidence, appeared to be, that the fire was communicated hy sparks or coals driven from the engine into the building of the plaintiff through a partly open door; and it was insisted hy the defendants, and ihe judge was asked to charge, that if the fire was thus communicated, the leaving open the door was an act of carelessness, which would preclude a recovery. This instruction the judge declined to give, but did charge that the plaintiff was bound to use such care in protecting his premisés as a man of ordinary prudence would have employed under the circumstances, and if, through his neglect or that of his employees, his house was consumed, or if such neglect on his part concurred with negligence on the part of the defendants in producing the result, the plaintiff could not recover. Whether leaving open the door constituted such negligence, was left as a question of fact to he determined by the jury. This portion of the charge is, in my judgment, wholly unexceptionable. It presented the legal principle which prevails in such cases, clearly to the jury, and in a manner entirely favorable to the defendant, and left, as it should, the question of fact to them upon the evidence.”
Ingersoll v. Railroad Co., 8 Allen, 438, was an action to recover the value of a barn alleged to have been set on fire by an engine of the defendant company. The court say: “ There •is nothing to show that any fault of the plaintiff contributed to the loss, if the buildings were lawfully placed .where they stood. The fact that a building or 'other property stands near a railroad or partly or wholly on it, if placed there with the consent of the company, does not diminish their responsibilitj-, in case it is injured by fire communicated from their locomotives.” In Massachusetts, as. in most of the New England states, railroad companies are made liable hy statute to pay for all buildings burned on the line of their road, where the fire, originates from the use of their engines, whether Occurring from negligence or purely accidental. But it is held that the *232same rule applies to the plaintiff, and that if his negligence contributed to the loss, he cannot recover. See Ross v. Railroad Co., 6 Allen, 87, cited below.
The case of Vaughan v. Railway Co., 3 Hurl. & Nor., 743, was an action for burning the plaintiff’s standing timber. The evidence showed that there were leaves and other combustible matter on the plaintiff’s woodland adjoining the defendant’s railway. The defendant’s counsel ashed that the court should submit to the j ury the question whether the plaintiff had not been guilty of negligence in permitting the wood to be in a combustible state by not properly clearing it. The presiding judge refused to submit the question, and said to the jury that he thought there was no duty on the part of the plaintiff to keep his wrood in any particular state. On the argument of a motion for a new trial, Beamwell, Justice, said: “It remains to notice another point made by the defendants. It was said that the plaintiff’s land was covered with very combustible vegetation, and that he contributed to his own loss, and Mr. Lloyd very ingeniously likened the case to that of an overloaded barge swamped by a steamer. We are of opinion this objection fails. The plaintiff used his land in a natural and progoer way, fox the purposes for which it was fit. The defendants come to it, he beingpassive, and do it a mischief.” The court approved of the refusal of the judge to instruct the jury as asked by the defendant.
A question similar to the questions considered in the cases above cited, came before the supreme court of New Jersey, and was decided in 1875: Salmon v. Railroad Co., 38 N. J. L., 5. In this case it was held that a person owning land contiguous to a railroad is not.obliged to keep the leaves falling from his trees from being carried by the wind to such railroad, nor to keep his lands clear of leaves and combustible matter; nor, on failure to perform such-acts, does he become contributory to the production of a fire originating in the careless-mess, on its own land, of the railroad company. Chief Justice Beasley, who wrote the opinion, says: “In the absence of special legislation, a man does not become a wrongdoer fa) *233leaving Ms property i/n a state of nature. If water falls upon the surface, he is not obliged to counteract the law of gravity-in order to prevent such water from flowing on the adjacent land; or if the soil becomes disintegrated by the action of heat, he is under no duty to prevent the dust there arising from being carried through the air into the house of his neighbor.” The learned chief justicie then goes on to argue, that the plaintiff was under no legal obligation to prevent the leaves falling from his trees from being carried by the wind to the land of the defendant, and that “ all land is subject to the servitude of receiving the leaves brought to it in the course of nature, and, as a compensation, can dispose of its own leaves in the same manner. The consequence is, there was no negligence in the plaintiff's allowing the leaves in question to be carried to the roadway of the defendant; and that being so, it follows, that, being on the land of the defendant rightfully, it became its duty to remove them when it desired to use fire on its land under dangerous conditions.” . The point of the defense in this case was, that the winds had blown the leaves from the plaintiff’s woods on to the track of the defendant’s road, and they were there set on fire by the passing engines, and the fire so kindled spread to the adjoining woodlands of the plaintiff, and destroyed the timber standing thereon. The court held, as above stated, that there was no contributory negligence on the part of the plaintiff.
The case of Erd v. Railroad Co., 41 Wis., 65, was an action to recover the value of a’fence burned by the negligence of the railroad company, and the only contributory negligence charged against the plaintiff was, that he permitted leaves, dry grass and brush to remain on his land adjoining the line of the railroad at the place where the fire originated; and this court held that such act of omission was not negligence.
It is clear that none of the cases above cited — and they are perhaps the strongest ones that can be found in any of the books, — if the decisions are limited to the exact points presented by the facts, establish the doctrine contended for by the plaintiff in this action, and none of them negative the propo*234sition that the owner of lands adjoining the track of a railroad may, by gross negligence in the manner of the construction of his buildings, or in the manner of conducting his business in and about the same, in the immediate vicinity of such railroad track, be chargeable with contributory negligence which might prevent a recovery by him in an action to recover for the destruction of such buildings or other property by fire communicated by the negligent act of the railroad company. It is not denied that the comments of the learned judges who delivered the opinions of the respective courts in the cases above cited, with the exception of the case of Vaughan v. Railway Co., might be construed as sustaining the doctrine contended for in this case; but as authoritative decisions they do not go that length, and we are not inclined to follow the reasoning of the learned judges to the conclusion contended for.
The rule that, in actions to recover damages caused by the negligence of the defendant, negligence on the part of the plaintiff which directly contributed to the occurrence which caused the damage, will defeat the plaintiff’s action, is universal, unless a different rule be prescribed by statute. This rule was stated by the present learned chief justice in the case of Curry v. Railway Co., 43 Wis., 675: “This is the true view of an action for negligence, going upon the sole negligence of the defendant, without contributory negligence of the plaintiff.” “Actions for negligence impute the injury to the negligence of the defendant alone.” In the case of Murphy v. Deane, 101 Mass., 464, Justice Wells says: “ Throughout the discussion the general doctrine is • recognized, that negligence of the plaintiff, cooperating to produce the result, will defeat the action; that the negligence of the defendant must be the sole cause of the injury.” The same rule is laid down in Tuff v. Waxman, 5 C. B. (N. S.), 573; and approved in L., B. & S. C. Railway Co. v. Walton, 14 Law Times (N. S.), 253. This rule is also illustrated in the case of Walsh v. Porterfield, decided by the supreme court of Pennsylvania, October 11, 1873, where, in an action against an innkeeper by a guest for *235goods stolen from the guest’s room, in which it was shown that at the time of the theft the guest was intoxicated, it was held that if his intoxication contributed in any way to the loss, he could not recover. Alb. L. J., vol. 18 No. 19, p, 376 Substantially the same rule was held in the case of Jalie v. Cardinal, 35 Wis., 118. The cases in this court do not controvert this rule; and the only question to be determined is, whether negligence can be imputed to the owner of lands or buildings adjoining a railway track, on account of anything done by him, either in the location or manner of constructing such buildings, in the manner of maintaining them, the purposes for which he uses them, or the manner of such use. The learned circuit judge before whom this action was tried, instructed the jury that in relation to these matters no negligence could be imputed to such owner; that, as to the railroad company, such owner is under no obligation to exercise any care in order to prevent an injury arising from the negligence of such company; and that no matter how gross the negligence of such owner in his business, or in the construction or use of his buildings adjoining the track of the railway, and no matter whether the exercise of the most ordinary care would have prevented the injury sustained, it is no defense to his action. We cannot sanction this broad doctrine, exempting the owner from the exercise of ordinary care in the management of his property. Such a rule is neither promotive of public or private morals, and we think is not sanctioned by the weight of authority. The necessities of civilized society require very many limitations to the broad statement that a man may do as he sees fit on his own lands with his own property. The laws in very many cases restrict such right, and punish the exercise of it. The municipal regulations of our cities prevent the carrying on of dangerous trades or the keeping of large quantities of dangerously explosive articles in the densely inhabited parts thereof. They interfere with and direct the manner in which buildings shall be constructed in order to prevent fires. In most cities in this country, the plaintiff would have been liable to fine and imprisonment for *236erecting the buildings burned, and using them in the manner he did, in the business parts thereof, and his buildings and business would have been declared a nuisance and subject to be abated.
"We do not think that where the careless and negligent acts of a plaintiff result in kindling a fire on his own lands, he will be exempt from the charge of having contributed to the loss occasioned by such fire, merely because such negligent acts were done upon his own lands.
We are inclined to think the true rule as to the care which a person owning lands adjoining a railway is required to take of his property, is well expressed in the charge of the learned judge in the case of Fero v. Railroad Co., supra, which charge was approved by the court of appeals of the state of New York: “That the plaintiff is bound to use such care in protecting his premises as a man of ordinary prudence would employ under the circumstances, and if, through his neglect or that of his employees, his house is consumed, or if such neglect on his part concurred with negligence on the part of the defendant in producing the result, the plaintiff cannot recover.” This was substantially the charge of the court in the case of Kellogg v. Railway Co., supra, which was approved by this court. In Ward v. Railway Co., 29 Wis., 144, which was an action for burning a warehouse and its contents adjoining the railroad track, thfe late Chief Justice Dixon, who also delivered the opinion in Kellogg v. Railway Co., says: “In the present case, the situation of the plaintiff’s warehouse, the materials and mode of its construction, the purposes for which it was used, its proximity to the railway track, and all circumstances enhancing the danger and risk of destruction from fire communicated by sparks from the locomotives which were constantly passing and repassing, may have been such as to have required great1 prudence and foresight on the part of the plaintiffs to prevent its taking fire from such cause; but still they were not required to exercise any greater prudence and foresight than persons of ordinary care, or men of business and heads of families, usually exhibit in *237their own affairs, or than such persons ustially exhibit or would be expected to exhibit under the same or like circumstances. The latter was no doubt the true measure of the care which was required of the plaintiffs.” The same idea was also conveyed in the opinion of the chief justice in the case of Martin v. R. R. Co., 23 Wis., 437-142, as follows: “ The burning happened at the warm season of the year, when it is customary for most people, and convenience and comfort require them, to keep the windows of their houses wholly or partially open. Suppose, in such case, that the plaintiff’s windows had, according to the general custom, been open, and the sparks had entered in that way: would it have been such a careless or improper use of her house as would have defeated a recovery?” The case was put by the court upon the ground that the evidence did not disclose a use of the premises which was not attended with the ordinary care which men under like circumstances give to the same.
In Cunningham v. Lyness, 22 Wis., 245, the plaintiff was crowded from the dock into the water through the defendant’s negligence in driving a team from a ferry boat on to the dock; and there was evidence tending to show negligence on her part in standing upon the edge of the dock. Justice Cole, who delivered the opinion, in commenting upon this part of the case, says: “It was claimed that she (the plaintiff) had taken an exposed position on the dock, and that thus, by occupying the position she did, she was guilty of negligence which essentially contributed to the injury. If this were so — and it is not impossible that a jury might have so found when considering all the evidence bearing upon that point,— then we suppose no recovery could be had. Of course, we express no opinion upon the weight of that evidence; all that we wish to be understood as saying is, that there was sufficient testimony in the case to submit the question to the jury, whether Mrs. Cunningham was guilty of negligence in occupying the position she did upon the dock, which contributed to the unfortunate result.”
Jones v. Railroad Co., 42 Wis., 306, was an action brought *238to recover the value of a horse hilled by the defendant on its track, and it was held evidence tending to prove contributory negligence on the part of the plaintiff, that he, knowing the horse to be breachy and accustomed to jump fences, turned him into a pasture adjoining the railroad track near where he was killed. In Lawrence v. Railway Co., 42 Wis., 322, which was an action to recover the value of an ox killed on the defendant’s railroad, the present learned chief justice, in discussing the question of contributory negligence on the part of the plaintiff, says: “For, assuming the negligence of the respondent (defendant) in not restoring the fence within a reasonable time, which we are not quite prepared to hold in the circumstances disclosed, it would have been his own negligence, contributing directly to the injury, to leave his cattle at large for the day, without purpose and by mere inadvertence, after the object for which they had been turned out had been effected, within some seventy rods of an operated railroad, without fence or obstacle to keep them from it.” These cases abundantly show that a person may be charged with contributory negligence in the lawful use, management and control of his own property on his own land, which will defeat his recovery in an action for the destruction of the same by the negligence of another.
This rule is fully sustained by the decisions in many of the courts in other states. Ross v. Railroad Co., 6 Allen, 87, was an action to recover the value of a building and its contents, which was burned by the sparks from a passing locomotive. The evidence tended to show that the fire was communicated by sparks from the engine falling upon a parcel of shavings in the shed of the plaintiff, the sparks passing through an open door toward the railroad, or upon the old and dry shingles of the roof of the shed, about ninety feet from the railroad; that the weather had been dry for some time previous, and the wind was blowing from the direction of the railroad. The defendant’s counsel asked the judge to charge the jury, “ that if the season was dry, and the wind was from the railroad and strong, and the plaintiff knew those facts, and left a door of a shed *239open toward the railroad, and shavings .within the shed, or old and dry shingles on the roof, known to him to be such, and either of those things contributed to the fire, it is negligence on his part, which should preclude a recovery.” The court refused to give this instruction, but instructed the jury as follows : “ That the plaintiff -was bound to exercise ordinary care and prudence in reference to his property thus situated near a railroad', and that if they should find any want of ordinary care and prudence in reference to his property, by leaving open the door of the shed toward the railroad, or in reference to having shavings in the shed, or by reason of having old and dry shingles on the roofs of his buildings, he knowing the season was dry and that the wind was from the railroad, if either of the things mentioned contributed to the communication of the fire, the plaintiff could not recover.” The plaintiff had a verdict, and the case was reported to the whole court for determination; and in the opinion affirming the judgment, Bigelow, Justice, in passing upon this point, says: “ As the case stood before the jury, it was a proper one to be submitted to practical men, having all the facts before them, to determine whether due care had been exercised by the plaintiff.” The following cases hold to the same rule: Kesee v. Railroad Co., 80 Iowa, 78, 82-5; Railway Co. v. Haworth, 39 Ill., 346; Railroad Co. v. Shanefelt, 47 id., 497-502; Rail road Co. v. Frazier, id., 505; Railroad Co. v. Hunn, 51 id., 78; Railway Co. v. Simonson, 54 id., 504; Railroad Co. v. Maxfield, 72 id., 95-100; Railway Co. v. Brady, 17 Kansas, 380; Coates v. Railway Co., 61 Mo., 38-44; Brown v. Railroad Co., 37 id., 287-298; Ewing v. Railroad Co., 72 Ill., 25; Railroad Co. v. Todd, 36 id., 413; Bevier v. Delaware Hudson Canal Co., 13 Hun, 254-259; Birge v. Gardiner, 19 Conn., 507. Many of the cases here cited hold the owners of lands and other property adjoining the line of a railroad to the use of a much greater degree of care than has been required by the decisions of this court, and than this court as now constituted is disposed to require; but they all hold to the doctrine that such owner may be charged with contributor; *240negligence in the lawful use of his own property on his own land.
In this state railroad companies are not liable for the destruction of property caused by the communication of fire from the engines used on their roads, unless such fire is communicated by reason of the negligence of the company, its employees or servants. And in that respect their liability differs from companies doing business in Massachusetts and most of the other New England states, where by statute the companies are held responsible without regard to their negligence. The action in the case at bar is an action to recover on account of the negligence of the defendant, and comes, therefore, within the rule which limits the plaintiff’s right to recover to a case in which the negligence of the defendant alone is the cause of the injury, and in which negligence of the plaintiff which directly or proximately contributes to the injury, defeats the action.
Whilst we do not intend in this case to overrule any case heretofore decided in this court, limiting the decisions to the actual facts of the case decided, we do intend to hold, and do hold, that the doctrine of contributory negligence on the part of the plaintiff is applicable to the case at bar, as well as to all other cases where a recovery is sought to be had on the ground of the negligent acts of the defendant; and we further hold that the negligent and careless acts of the plaintiff upon his own lands adjoining a railroad, although such acts may be in themselves lawful, may amount to contributory negligence, according to the circumstances.
Without deciding that the mere location of a barn, carpenter shop, planing mill or other manufacturing establishment which is, from its nature, easily set on fire, within a few feet of a railroad track, in a city where trains are made up and engines necessarily pass and repass more frequently than oil the ordinary line, would in itself be negligence which might defeat an action for their destruction by fire originating from the negligence of the company, we are inclined to hold that, in such case, the manner of constructing such buildings in such place, including the materials of which they are constructed, and the *241manner of their use after construction, are matters upon which negligence may he predicated; and.that, if such buildings are not constructed of such materials and in such manner as a man of ordinary prudence would construct the same, under the circumstances, or if they are not used with the care with which a man of ordinary prudence would use them under like circumstances, and the want of such care, either in the construction or use of such buildings or management of such business, contributed directly to the communication of the fire which destroyed the same, then the owner cannot recover. In other words, if the jury to whom the facts are submitted, find that the fire would not have occurred if the plaintiff had used the care, in the construction,.maintenance and use of his property, which a man of ordinary prudence would have used under like circumstances, then the plaintiff cannot recover; but if the jury find that the fire would have been communicated although the plaintiff had used such care, then he can recover, if the defendant was guilty of negligence, notwithstanding the negligence of the plaintiff. This is the rule which we think is well established by the authorities, and accords with justice and common sense. "We see no reason why a man who recklessly and unnecessarily exposes his property to destruction by fire in the immediate vicinity of a.railroad, which from the necessity of the case must use the dangerous element in carrying on its business, should as a general rule be protected, if by the use of ordinary care he could have avoided its destruction, any more than the pian who recklessly and unnecessarily places his property upon the track, and it is thereby destroyed. We have no fault to find with the decisions of this court which hold that where an owner of lands adjoining a railroad uses them as men in like situation ordinarily use their lands, no negligence can be predicated upon such user. "We agree with the case in New Jersey and the English cases cited, that the owners of woodlands adjoihing railroads are not bound to gather up the falling leaves and other combustible material which may accumulate naturally thereon, nor to prevent the winds from carrying them upon the adjoining lands, and that *242a neglect to do so is not negligence, because men of ordinary prudence ordinarily permit tlie same things upon tlieir lands under like circumstances; but we are inclined to hold that, where a person places a building so constructed as to be easily ignited by fire, or other property of a highly combustible nature, in the immediate vicinity of a railroad, without any protection, and thereby increases the chances of its destruction, or where he carries on a business in the immediate vicinity of such road, which from its nature is extremely hazardous in such vicinity on account of its susceptibility to ignition and combustion from the sparks emitted from the passing engines, and such property is destroyed from fire communicated by such engines, in an action to recover for the value thereof on account of the negligence of the railroad company, it necessarily becomes a question whether such building was constructed in such a manner as a person of ordinary care and prudence would have constructed it under like circumstances; or, if. it be combustible property, whether a man of ordinary prudence would have placed the same where it was placed by the plaintiff and with like protection against fire; and in the case of a business carried on, whether the business was conducted with that care with which a man of ordinary prudence would have conducted the same under the circumstances. In these cases the court cannot say, as a «matter of law, that there was no contributory negligence on the part of the plaintiff, but the question should be submitted to the jury, under proper instructions. It was said by the present chief justice, in the case of Curry v. Railway, supra, speaking of the statute requiring railroads, to fence the line of their roads: “The statute was not intended or framed to relieve adjoining owners from diligence in the care of their domestic animals, at the risk of danger to railroad trains, or to license negligence to establish cattle markets on railroads; ” and we are of the opinion that the common law does not justify an adjoining ownel' in establishing a hay market, or a market for other highly combustible materials, in the immediate vicinity of a railroad, and there conduct such dangerous trade with a reckless want of care; nor does it author*243ize Mm so recover against the adjoining railroad company for a loss which his own recklessness invited, and which the use of ordinary care would have prevented, We think such conduct is “ an improper act,” within the meaning of that phrase as used by the late Chief Justice Dixon in Kellogg v. Railway Co., 26 Wis., 234, and “ culpable negligence on the part of- the plaintiff,” within the meaning of that phrase as used by Justice Beardsley in Cook v. Transportation Co., 1 Denio, 100.
The evidence in the case at bar was such that it became the duty of the court to submit the question of contributory negligence on the part of the plaintiff to the jury, and that his refusal to do so was error, for which the judgment must be reversed. There are other questions in the case which might with propriety be discussed; but as our time will not permit us to discuss every question raised and argued in this court, we content ourselves with the decision of the questions above discussed, as our opinion upon them necessitates the reversal of the judgment.